DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the Applicant’s arguments submitted in the Response filed 07/08/2021 have been considered and are found to be persuasive.  The Applicant is correct that Toner 2 of Komatsu is a comparative toner and therefore one of ordinary skill in the art would not have sought to combine Toner 2 with the teachings of Morooka and Sonobe.  Regarding the invention of Zenitani, the Examiner agrees with the Applicant that Zenitani teaches away from circular toner particles with a high percentage of particles having a circularity above 0.95, as recited in the Applicant’s claim 1 (see [0012] and [0028] of Zenitani).  In fact, Zenitani links the particle size distribution index and the circularity properties of the silica particles as contributing to improvements in reduced adhesion among silica particles ([0012]).  As such, the Examiner agrees that one of ordinary skill in the art would not have sought to combine the teachings of Zenitani with Morooka.
The Applicant has also demonstrated unexpectedly superior results in reduction of wearing of the cleaning blade and reduction of filming of the external additive (see Table 3 of the instant specification).  Such a relationship is not taught in the prior art.  Therefore, for all of these reasons the Applicant’s claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        10/05/2021